Citation Nr: 1431305	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for a service-connected psychiatric disability.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU). 

3.  Entitlement to an initial rating for bilateral hearing loss in excess of 0 percent.  

4.  Entitlement to an initial rating for tinnitus in excess of 10 percent.  

5.  Entitlement to service connection for arthritis of the right hand.


REPRESENTATION

Appellant (the Veteran) is represented by: Robert V. Chisholm, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to June 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 Order of the United States Court of Appeals for Veterans' Claims (Veterans' Court).  The appeal originates from an April 2009 rating decision of the RO in St. Louis, Missouri.  The case was later transferred to the RO in New Orleans, Louisiana.  

In March 2012, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In a decision dated in November 2012, the Board granted an increased rating for the service-connected psychiatric disability, from 30 percent to 50 percent, but denied any higher rating.  The Veteran appealed the Board's decision to the Veterans' Court.  In an Order dated in July 2013, pursuant to a Joint Motion for Remand, the Veterans' Court vacated the Board's decision to the extent that it denied a rating in excess of 50 percent, and remanded this issue back to the Board for development consistent with the Joint Motion.

In adjudicating this appeal the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The issues of entitlement to TDIU, entitlement to an initial rating for bilateral hearing loss in excess of 0 percent, entitlement to an initial rating for tinnitus in excess of 10 percent, and entitlement to service connection for arthritis of the right hand are addressed in the REMAND below and are therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

For the entire period of this appeal, the Veteran's service-connected psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

The criteria for a disability rating for the service-connected psychiatric disability of 70 percent have been met for the entire period; the criteria for a rating of 100 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal originates from a service connection claim received at the RO on July 31, 2008.  In an April 2009 rating decision, the RO granted service connection for posttraumatic stress disorder and assigned an initial rating of 30 percent under Diagnostic Code 9411, effective July 31, 2008.  In a December 2012 rating decision, pursuant to a November 2012 Board decision, the RO assigned a 50 percent rating also effective July 31, 2008.

Pertinent to this appeal, Diagnostic Code 9411 provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The basis for the Joint Motion of the parties was that the Board did not provide an adequate rationale for its finding that the criteria for a 70 percent rating were not met.  The parties stipulated that the Board denied a rating in excess of 50 percent because the Veteran did not show "inappropriate behavior, obsessive rituals or panic attacks, homicidal or suicidal thoughts or episodes of violence, and was able to maintain minimum hygiene" rather than focusing on the rating criteria, i.e., occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The parties also stipulated that the Board should consider whether a new VA examination was necessary. 

At the time of the November 2012 Board decision, the evidence of record consisted primarily of a December 2008 VA examination report and VA outpatient treatment records.  Since the November 2012 decision, the Veteran has submitted an evaluation from a private psychologist dated August 24, 2013, which provides updated medical findings pertinent to the issue.  

Regarding entitlement to a 70 percent rating, the Board acknowledged in its November 2012 decision that there was some evidence in support of a rating at that level, in particular, the Veteran's Global Assessment of Functioning (GAF) score of 45 assigned by the December 2008 VA examiner.  

GAF scores in the range of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

However, the Board noted that the December 2008 VA examiner had specifically found that the Veteran's psychiatric disability did not result in "occupational and social impairment with deficiencies in most areas," which are the specific rating criteria for a 70 percent disability rating.  

Of particular significance on the question of the 70 percent criteria, the August 2013 report includes the same GAF score of 45 as assigned by the December 2008 examiner; however, the private psychologist specifically found that the Veteran's symptomatology has resulted in occupational and social impairment with deficiencies in the areas of work, social relations, thinking, and mood.  Notably, the private psychologist found that the Veteran's current status remains essentially consistent with the results provided by his various examiners since 2008 and that the Veteran's occupational and social impairment with deficiencies in the areas of work, social relations, thinking, and mood has been present since he was first diagnosed in 2008.  

To the extent of any conflict between the findings of the December 2008 VA examiner and the private examiner regarding the applicability of the rating criteria for the 70 percent level, such conflict is resolved in the Veteran's favor.  As the areas cited by the private psychologist include most of the areas specified in the rating criteria, i.e., work, school, family relations, judgment, thinking, or mood, the Board finds that the criteria for a 70 percent rating are met for the entire period on appeal.  

The Board finds that the criteria for a 100 percent rating "total occupational and social impairment" are not met for any portion of the period on appeal.  

In finding that the criteria for a 100 percent rating are not met, the Board acknowledges that the Veteran does experience severe social impairment.  The Veteran's private psychologist, in an August 2013 report, described severe impairment in social functioning characterized by very limited substantive relationships with others.  

At the December 2008 VA examination, the Veteran reported that he shares a roof with his ex-wife and communicates with her when he has to.  However, the Veteran has consistently reported that he avoids his ex-wife.  Moreover, according to the private psychologist's August 2013 account, the Veteran reported that, approximately three months prior, he and his wife got into a dispute and she called the police.  

The Veteran's ex-wife submitted a statement dated in June 2008 which noted that the Veteran was always jumpy and nervous, easily angered by everyone and everything and that sometimes it appears that he hates everyone and everything.  She also noted that the Veteran was verbally abusive, drank all the time, was spiritually and socially dead, was a selfish, walking alcoholic with bad nerves.  She also reported that the Veteran was hateful and angry.  

The Veteran reported to the December 2008 VA examiner that he does not get along with his sons.  However, he reported to his private psychologist that he sometimes gets along with his sons, but sometimes they cannot stand each other.  The Veteran reported that his anger has been a source of difficulty for the family and he has demonstrated violent behavior in the past, although not currently. 

The Veteran reported to the December 2008 VA examiner that he had one friend but does not see him anymore.  However, he testified at the March 2012 hearing that he still has one friend and that this individual will come around on a typical day and they will sit down and talk a little while.  In statement a dated in June 2008, the Veteran's friend, L.J., reported that he knew the Veteran in high school and that he was easy going and well-liked at that time but that he is not the same as he used to be.  L.J. reported that the Veteran drinks too much and that something is very wrong with him.  

The Veteran has not in fact asserted that he is totally socially impaired.  He has testified and written that he is socially isolated and has very limited social interactions; however, this does not suggest total social impairment.  Indeed, the evidence demonstrates that while the Veteran's social functioning is severely impaired, he retains a substantial degree of social function.  

While the Veteran testified that he does not have patience around people, and that a couple days per week he isolates himself at home, the Veteran also testified that he attends church once a week.  He testified that he tries to get along with the people at his church, and if they get on his nerves, he keeps his distance.  

While the Veteran testified that he has a violent temper, he also testified that he deals with this by taking a walk or taking a ride to clear his head.  He testified as to an episode in the prior week where his grandson did something wrong and he allowed his ex-spouse to deal with the situation because he knew where his temper would take him and he was feeling that he wanted to hurt his grandson.  The Veteran also testified that he is working with a VA psychiatrist and psychologist to deal with his temper issues.  

The Board emphasizes that the specific symptoms demonstrated by a claimant do not determine entitlement to a given disability rating.  Rather, it is the occupational and social impairment caused by those symptoms which is determinative.  Here, despite significant symptomatology impacting social impairment, the Veteran has demonstrated the ability to adopt behavioral strategies to cope with his symptoms and allow him to retain a meaningful degree of social functioning.  Thus, total social impairment is not demonstrated in this case.  

Regarding occupational impairment, the Veteran has definite impairment of occupational functioning based largely on his social isolation, but also on deficiencies in thinking.  A May 2010 treatment report reflects that the Veteran displayed impairment of recent and immediate memory and limited judgment and insight.  The December 2008 examiner opined that the appellant has very limited psychosocial functioning, irritability with outburst of anger, and social isolation.  

The Veteran's private psychologist in August 2013 noted that the Veteran frequently demonstrated distractibility and often loses his train of thought.  He tends to misunderstand questions that require insight into his own emotions, thoughts, and behaviors.  

The Veteran reported to the August 2013 private examiner that his occupation with the Post Office was manageable for him only because he was generally able to work in isolation.  He reported that he was his own boss and that he had nobody standing over him.  He reported infrequent contact with supervisors.  The examiner found that his history would suggest that he is an individual who would require a work environment that allows him to work in relative isolation with very minimal supervision, and that, since 2008, he had become unable to function within anything but a very sheltered work environment.  The private psychologist found severe impairment in occupational functioning due to diminished capacity for concentration, increased anger and irritability, sleep disturbance, diminished capacity for tolerating social interaction, and decreased interest and motivation.

The Board notes that, while the psychologist's description presents a picture of significant, indeed, severe impairment in occupational function, it does not suggest total occupational impairment.  The examiner described a set of circumstances under which the Veteran could function in an occupational context.  Nevertheless, even if the Veteran's symptomatology were found to approximate total occupational impairment, a 100 percent rating also requires total social impairment.  As discussed above, this is not shown.  

Also supportive of the Board's find that total occupational and social impairment is not shown are the GAF scores assigned during this period.  As discussed above, the GAF scores of 45 assigned in December 2008 and August 2013 examiners indicate serious symptoms or serious impairment in social, occupational, or school functioning; however, they do not suggest total occupational and social impairment.  Moreover, the GAF score of 55-60 assigned in June 2009 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).    

The GAF score of 65-70 assigned in May 2010, and VA group therapy GAF scores of 60-70 from August 2010 to July 2011 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

In summary of the Board's findings, while the Veteran has experienced severe impairment in social and occupational functioning throughout the period on appeal, he has not experienced total occupational and social impairment during any portion of the period on appeal.  

In light of these findings, the Board concludes that while a 70 percent rating is warranted for the entire period on appeal, a 100 percent rating is not warranted for any portion of the period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  All the Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  

The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, suspiciousness, chronic sleep impairment, and memory loss are specifically included in the rating schedule, and the assigned 70 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected psychiatric disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO has obtained pertinent medical records including the Veteran's service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the service-connected psychiatric disability.  The Veteran has made no specific allegations as to the inadequacy of any examination or opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  While the Veteran testified that he believes his disability has worsened since the most recent VA examination, in light of a recent examination submitted by the Veteran, the Board finds that no further development of these claims is necessary to reach a decision.  

Regarding the additional medical evidence submitted by the Veteran after the most recent supplemental statement of the case was issued, as the Veteran included a waiver of his right to have that evidence adjudicated by the RO, a remand is not necessary for initial RO adjudication.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

A disability rating for the service-connected psychiatric disability of 70 percent, but not higher, is granted.  


REMAND

The RO issued a rating decision in December 2013 which granted service connection for bilateral hearing loss and tinnitus and denied service connection for right hand arthritis.  The Veteran filed a notice of disagreement with this decision in correspondence dated January 23, 2014, received January 30, 2014.  He specified that he was appealing the rating for bilateral hearing loss, the rating for tinnitus, and the denial of service connection for arthritis of the right hand.  The RO has not yet issued a statement of the case regarding the issues decided in that decision.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2013); Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, in December 10, 2013 correspondence, the Veteran's attorney raised a claim of entitlement to TDIU based on the service-connected psychiatric disability.  The Board has jurisdiction over this issue as a component of the increased rating claim on appeal, see Rice v. Shinseki, 22 Vet. App. 447 (2009); however, the issue has not been adjudicated by the RO in the first instance.  As there are specific procedures for development TDIU claims, such as completion of VA Form 21-8940, which must be completed by the RO, the issue is not ripe for adjudication by the Board.

Accordingly, these issues are REMANDED to the VA Regional Office for the following action:

1.  Issue a statement of the case pertaining to entitlement to an initial rating for bilateral hearing loss in excess of 0 percent, entitlement to an initial rating for tinnitus in excess of 10 percent, and entitlement to service connection for arthritis of the right hand.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).  

2.  After implementing the increased rating granted herein, adjudicate the issue of entitlement to TDIU in the first instance.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


